DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Allowable Subject Matter
 	Claims 21-40 would be allowable.
Regarding claims 21, 33, and 37, prior art Kim et al. as modified by Geisner et al. and Holz et al. (US2019/0391724 new prior art) discloses a method, one or more computer-readable non-transitory storage media embodying software that is operable when executed to, and a system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to and further teach receiving image data captured at a previous time by one or more cameras of  a first artificial-reality headset worn by a first user, the image data corresponding to an external environment of the first user, wherein the image data comprises a body part of the first user; generating an artificial-reality environment corresponding to the external environment of the first user based on the image data; receiving tracking data generated based on measurements made at a current time by at least one motion sensor of the first artificial-reality headset worn by the first user and coupled to the body part of the first user; and displaying, via the first artificial-reality headset, a modified artificial-reality environment comprising: (1) a first portion corresponding to the external environment of the first user that is rendered based on the image data captured, by the one or more cameras of the first artificial- reality headset worn by the first user, at the previous time prior to the current time and (2) a second portion corresponding to the body part of the first user that is rendered in real time based on the movement of the body part as measured, by the at least one motion sensor of the first artificial-reality headset worn by the first user and coupled to the body part of the first user, at the current time; wherein the first portion, corresponding to the external environment of the first user, associated with the previous time and the second portion, corresponding to the body part of the first user, associated with the current time are rendered based on data captured or measured for both portions by the first artificial-reality headset worn by the first user and are simultaneously displayed via the first artificial-reality headset. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about wherein simultaneously displaying the first portion, corresponding to the external environment of the first user, associated with the previous time and the second portion, corresponding to the body part of the first user, associated with the current time eliminates or reduces image-processing latency”. Claims 22-32, each ultimately depend from claim 21, and are therefore allowed at least due to their respective dependencies from the allowable claim.  Claims 34-36, each ultimately depend from claim 33, and are therefore allowed at least due to their respective dependencies from the allowable claim. Claims 38-40, each ultimately depend from claim 37, and are therefore allowed at least due to their respective dependencies from the allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616